 

Exhibit 10.1

 

RIMINI STREET, INC. 2018 EMPLOYEE STOCK PURCHASE PLAN

 

1.       Definitions.

 

(a)                 “Administrator” means the Committee or, subject to
Applicable Law, one or more of the Company’s officers or management team
appointed by the Board or Committee to administer the day-to-day operations of
the Plan. Except as otherwise provided in the Plan, the Board or Committee may
assign any of its administrative tasks to the Administrator.

 

(b)                “Affiliate” will have the meaning ascribed to such term in
Rule 12b-2 promulgated under the Exchange Act. The Board will have the authority
to determine the time or times at which “Affiliate” status is determined within
the foregoing definition.

 

(c)                 “Applicable Law” means the requirements relating to the
administration of equity-based awards under state corporate laws, United States
federal and state securities laws, the Code, the rules of any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any non-U.S. jurisdiction where rights are, or will be,
granted under the Plan.

 

(d)                “Board” means the Board of Directors of the Company.

 

(e)                 “Change in Control” means the occurrence of any of the
following events:

 

(i)                  a change in the ownership of the Company which occurs on
the date that any one person, or more than one person acting as a group
(“Person”), acquires ownership of the stock of the Company that, together with
the stock held by such Person, constitutes more than fifty percent (50%) of the
total voting power of the stock of the Company; provided, however, that for
purposes of this subsection, the acquisition of additional stock by any one
Person, who is considered to own more than fifty percent (50%) of the total
voting power of the stock of the Company will not be considered a Change in
Control; or

 

(ii)                a change in the effective control of the Company which
occurs on the date that a majority of members of the Board is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election. For purposes of this subsection (ii), if any Person is
considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control; or

 

(iii)              a change in the ownership of a substantial portion of the
Company’s assets which occurs on the date that any Person acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions; provided, however, that for purposes
of this subsection (iii), the following will not constitute a change in the
ownership of a substantial portion of the Company’s assets: (A) a transfer to an
entity that is controlled by the Company’s stockholders immediately after the
transfer, or (B) a transfer of assets by the Company to: (1) a stockholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock, (2) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (3) a Person, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in this subsection (iii)(B)(3). For purposes of this subsection (iii), gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

 

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 



 1 

 

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

(f)                  “Code” means the United States Internal Revenue Code of
1986, as amended. Reference to a specific section of the Code or United States
Treasury Regulation thereunder will include such section or regulation, any
valid regulation or other official applicable guidance promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

 

(g)                “Committee” means the Compensation Committee of the Board or
any subcommittee referred to in Section 4(e).

 

(h)                “Common Stock” means the common stock of the Company, $0.0001
par value per share, as the same may be converted, changed, reclassified or
exchanged.

 

(i)                  “Company” means Rimini Street, Inc., a Delaware
corporation, or any successor to all or substantially all of the Company’s
business that adopts the Plan.

 

(j)                  “Contributions” means the amount of Eligible Pay
contributed by a Participant through payroll deductions or other payments that
the Committee may permit a Participant to make to fund the exercise of rights to
purchase Shares granted pursuant to the Plan.

 

(k)                “Designated Company” means any Parent, Subsidiary or
Affiliate, whether now existing or existing in the future, that has been
designated by the Committee from time to time in its sole discretion as eligible
to participate in the Plan. The Committee may designate Subsidiaries or
Affiliates as Designated Companies in a Non-423 Offering. For purposes of a
Section 423 Offering, only the Company and any Parent or Subsidiary may be
Designated Companies; provided, however, that at any given time, a Subsidiary
that is a Designated Company under a Section 423 Offering will not be a
Designated Company under a Non-423 Offering.

 

(l)                  “Effective Date” means the date the Plan is approved by the
Board, subject to stockholder approval as provided in Section 18 hereof.

 

(m)               “Eligible Employee” means any individual in an
employee-employer relationship with the Company or a Designated Company for
income tax and employment tax withholding and reporting purposes. For purposes
of clarity, the term “Eligible Employee” will not include the following,
regardless of any subsequent reclassification as an employee by the Company or a
Designated Company, any governmental agency, or any court: (i) any independent
contractor; (ii) any consultant; (iii) any individual performing services for
the Company or a Designated Company who has entered into an independent
contractor or consultant agreement with the Company or a Designated Company;
(iv) any individual performing services for the Company or a Designated Company
under a purchase order, a supplier agreement or any other agreement that the
Company or a Designated Company enters into for services; (v) any individual
classified by the Company or a Designated Company as contract labor (such as
contractors, contract employees, job shoppers), regardless of length of service;
(vi) any individual whose base wage or salary is not processed for payment by
the payroll department(s) or payroll provider(s) of the Company or a Designated
Company; and (vii) any leased employee. The Committee will have exclusive
discretion to determine whether an individual is an Eligible Employee for
purposes of the Plan.

 

(n)                “Eligible Pay” means the total amount paid by the Company or
any Parent, Subsidiary or Affiliate to the Eligible Employee (other than amounts
paid after termination of employment date, even if such amounts are paid for
pre-termination date services) as base salary or wages (including 13th/14th
month payments or similar concepts under local law) and any portion of such
amounts voluntarily deferred or reduced by the Eligible Employee (i) under any
employee benefit plan of the Company or a Parent, Subsidiary or Affiliate
available to all levels of employees on a non-discriminatory basis upon
satisfaction of eligibility requirements, and (ii) under any deferral plan of
the Company (provided such amounts would not otherwise have been excluded had
they not been deferred), but excluding cash bonuses, commissions, overtime pay,
stipends, lump sum payments in lieu of foregone merit increases, “bonus buyouts”
as the result of job changes, pension, retainers, severance pay, special stay-on
bonus, income derived from stock options, stock appreciation rights, restricted
stock units and dispositions of stock acquired thereunder, any other allowances,
and any other special remuneration or variable pay. For Eligible Employees in
the United States, Eligible Pay will include elective amounts that are not
includible in gross income of the Eligible Employee by reason of Sections 125,
132(f)(4), 402(e)(3), 402(h) or 403(b) of the Code. The Committee will have
discretion to determine the application of this definition to Eligible Employees
outside the United States.

 



 2 

 

 

(o)                “Enrollment Period” means the period during which an Eligible
Employee may elect to participate in the Plan, with such period occurring before
the first day of each Offering Period, as prescribed by the Administrator.

 

(p)                “Exchange Act” means the United States Securities Exchange
Act of 1934, as amended, from time to time, or any successor law thereto, and
the regulations promulgated thereunder.

 

(q)                “Fair Market Value” means, as of any given date, (i) the
closing sales price for the Common Stock on the applicable date as quoted on the
Nasdaq Global Market or, if no sale occurred on such date, the closing price
reported for the first Trading Day immediately prior to such date during which a
sale occurred; or (ii) if the Common Stock is not traded on an exchange but is
regularly quoted on a national market or other quotation system, the closing
sales price on such date as quoted on such market or system, or if no sales
occurred on such date, then on the date immediately prior to such date on which
sales prices are reported; or (iii) in the absence of an established market for
the Common Stock of the type described in (i) or (ii) of this Section 1(q), the
fair market value established by the Committee acting in good faith.

 

(r)                  “Fiscal Year” means the fiscal year of the Company.

 

(s)                 “Offering” means a Section 423 Offering or a Non-423
Offering of a right to purchase Shares under the Plan during an Offering Period
as further described in Section 6. Unless otherwise determined by the Committee,
each Offering under the Plan in which Eligible Employees of one or more
Designated Companies may participate will be deemed a separate offering for
purposes of Section 423 of the Code, even if the dates of the applicable
Offering Periods of each such Offering are identical, and the provisions of the
Plan will separately apply to each Offering. With respect to Section 423
Offerings, the terms of separate Offerings need not be identical provided that
all Eligible Employees granted purchase rights in a particular Offering will
have the same rights and privileges, except as otherwise may be permitted by
Code Section 423; a Non-423 Offering need not satisfy such requirements.

 

(t)                  “Offering Period” means the periods established in
accordance with Section 6 during which rights to purchase Shares may be granted
pursuant to the Plan and Shares may be purchased on one or more Purchase Dates.
The duration and timing of Offering Periods may be changed pursuant to Sections
6 and 17.

 

(u)                “Parent” means a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.

 

(v)                “Participant” means an Eligible Employee who elects to
participate in the Plan.

 

(w)               “Plan” means the Rimini Street, Inc., 2018 Employee Stock
Purchase Plan, as may be amended from time to time.

 

(x)                “Purchase Date” means the last Trading Day of each Purchase
Period (or such other Trading Day as the Committee may determine).

 

(y)                “Purchase Period” means a period of time within an Offering
Period, as may be specified by the Committee in accordance with Section 6,
generally beginning on the first Trading Day of each Offering Period and ending
on a Purchase Date. An Offering Period may consist of one or more Purchase
Periods.

 



 3 

 

 

(z)                 “Purchase Price” means the purchase price at which Shares
may be acquired on a Purchase Date and which will be set by the Committee;
provided, however, that the Purchase Price for a Section 423 Offering will not
be less than eighty-five percent (85%) of the lesser of (i) the Fair Market
Value of the Shares on the first Trading Day of the Offering Period or (ii) the
Fair Market Value of the Shares on the Purchase Date. Unless otherwise
determined by the Committee prior to the commencement of an Offering Period, the
Purchase Price will be eighty-five percent (85%) of the lesser of (a) the Fair
Market Value of the Shares on the first Trading Day of the Offering Period or
(b) the Fair Market Value of the Shares on the Purchase Date.

 

(aa)              “Shares” means the shares of Common Stock.

 

(bb)             “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

(cc)              “Tax-Related Items” means any income tax, social insurance,
payroll tax, payment on account or other tax-related items arising in relation
to the Participant’s participation in the Plan.

 

(dd)             “Trading Day” means a day on which the principal exchange that
Shares are listed on is open for trading.

 

2.       Purpose of the Plan. The purpose of the Plan is to provide an
opportunity for Eligible Employees of the Company and its Designated Companies
to purchase Common Stock at a discount through voluntary Contributions, thereby
attracting, retaining and rewarding such persons and strengthening the mutuality
of interest between such persons and the Company’s stockholders. The Company
intends for offerings under the Plan to qualify as an “employee stock purchase
plan” under Section 423 of the Code (each, a “Section 423 Offering”); provided,
however, that the Committee may also authorize the grant of rights under
offerings of the Plan that are not intended to comply with the requirements of
Section 423 of the Code, pursuant to any rules, procedures, agreements,
appendices, or sub-plans adopted by the Committee for such purpose (each, a
“Non-423 Offering”).

 

3.       Number of Reserved Shares. Subject to adjustment pursuant to Section 16
hereof, 5,000,000 (Five Million) Shares may be sold pursuant to the Plan. Such
Shares may be authorized but unissued Shares, treasury Shares or Shares
purchased in the open market. For avoidance of doubt, up to the maximum number
of Shares reserved under this Section 3 may be used to satisfy purchases of
Shares under Section 423 Offerings and any remaining portion of such maximum
number of Shares may be used to satisfy purchases of Shares under Non-423
Offerings.

 

4.       Administration of the Plan.

 

(a)                 Committee as Administrator. The Plan will be administered by
the Committee. Notwithstanding anything in the Plan to the contrary, subject to
Applicable Law, any authority or responsibility that, under the terms of the
Plan, may be exercised by the Committee may alternatively be exercised by the
Board. Subject to Applicable Law, no member of the Board or Committee (or its
delegates) will be liable for any good faith action or determination made in
connection with the operation, administration or interpretation of the Plan. In
the performance of its responsibilities with respect to the Plan, the Committee
will be entitled to rely upon, and no member of the Committee will be liable for
any action taken or not taken in reliance upon, information and/or advice
furnished by the Company’s officers or employees, the Company’s accountants, the
Company’s counsel and any other party that the Committee deems necessary.

 

(b)                Powers of the Committee. The Committee will have full power
and authority to: administer the Plan, including, without limitation, the
authority to (i) construe, interpret, reconcile any inconsistency in, correct
any default in and supply any omission in, and apply the terms of the Plan and
any enrollment form or other instrument or agreement relating to the Plan, (ii)
determine eligibility and adjudicate all disputed claims filed under the Plan,
including whether Eligible Employees will participate in a Section 423 Offering
or a Non-423 Offering and which Subsidiaries and Affiliates of the Company (or
Parent, if applicable) will be Designated Companies participating in either a
Section 423 Offering or a Non-423 Offering, (iii) determine the terms and
conditions of any right to purchase Shares under the Plan, (iv) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
deems appropriate for the proper administration of the Plan, (v) amend an
outstanding right to purchase Shares, including any amendments to a right that
may be necessary for purposes of effecting a transaction contemplated under
Section 16 hereof (including, but not limited to, an amendment to the class or
type of stock that may be issued pursuant to the exercise of a right or the
Purchase Price applicable to a right), provided that the amended right otherwise
conforms to the terms of the Plan, and (vi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan including, without limitation, the adoption of such
any rules, procedures, agreements, appendices, or sub-plans (collectively,
“Sub-Plans”) as are necessary or appropriate to permit the participation in the
Plan by employees who are foreign nationals or employed outside the United
States, as further set forth in Section 4(c) below.

 



 4 

 

 

(c)                 Non-U.S. Sub-Plans. Notwithstanding any provision to the
contrary in this Plan, the Committee may adopt such Sub-Plans relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws, customs and procedures for jurisdictions outside of
the United States, the terms of which Sub-Plans may take precedence over other
provisions of this Plan, with the exception of Section 3 hereof, but unless
otherwise superseded by the terms of such Sub-Plan, the provisions of this Plan
will govern the operation of such Sub-Plan. To the extent inconsistent with the
requirements of Section 423, any such Sub-Plan will be considered part of a
Non-423 Offering, and purchase rights granted thereunder will not be required by
the terms of the Plan to comply with Section 423 of the Code. Without limiting
the generality of the foregoing, the Committee is authorized to adopt Sub-Plans
for particular non-U.S. jurisdictions that modify the terms of the Plan to meet
applicable local requirements, customs or procedures regarding, without
limitation, (i) eligibility to participate, (ii) the definition of Eligible Pay,
(iii) the dates and duration of Offering Periods or other periods during which
Participants may make Contributions towards the purchase of Shares, (iv) the
method of determining the Purchase Price and the discount from Fair Market Value
at which Shares may be purchased, (v) any minimum or maximum amount of
Contributions a Participant may make in an Offering Period or other specified
period under the applicable Sub-Plan, (vi) the treatment of purchase rights upon
a Change in Control or a change in capitalization of the Company, (vii) the
handling of payroll deductions, (viii) establishment of bank, building society
or trust accounts to hold Contributions, (ix) payment of interest, (x)
conversion of local currency, (xi) obligations to pay payroll tax, (xii)
determination of beneficiary designation requirements, (xiii) withholding
procedures and (xiv) handling of Share issuances.

 

(d)                Binding Authority. All determinations by the Committee in
carrying out and administering the Plan and in construing and interpreting the
Plan and any enrollment form or other instrument or agreement relating to the
Plan will be made in the Committee’s sole discretion and will be final, binding
and conclusive for all purposes and upon all interested persons.

 

(e)                 Delegation of Authority. To the extent not prohibited by
Applicable Law, the Committee may, from time to time, delegate some or all of
its authority under the Plan to a subcommittee or subcommittees of the
Committee, the Administrator or other persons or groups of persons as it deems
necessary, appropriate or advisable under conditions or limitations that it may
set at or after the time of the delegation. For purposes of the Plan, reference
to the Committee will be deemed to refer to any subcommittee, subcommittees, or
other persons or groups of persons to whom the Committee delegates authority
pursuant to this Section 4(e).

 

5.       Eligible Employees.

 

(a)                 General. Any individual who is an Eligible Employee as of
the commencement of an Offering Period will be eligible to participate in the
Plan, subject to the requirements of Section 7.

 

(b)                Non-U.S. Employees. An Eligible Employee who works for a
Designated Company and is a citizen or resident of a jurisdiction other than the
United States (without regard to whether such individual also is a citizen or
resident of the United States or is a resident alien (within the meaning of
Section 7701(b)(1)(A) of the Code)) may be excluded from participation in the
Plan or an Offering if the participation of such Eligible Employee is prohibited
under the laws of the applicable jurisdiction or if complying with the laws of
the applicable jurisdiction would cause the Plan or a Section 423 Offering to
violate Section 423 of the Code. In the case of a Non-423 Offering, an Eligible
Employee (or group of Eligible Employees) may be excluded from participation in
the Plan or an Offering if the Administrator has determined, in its sole
discretion, that participation of such Eligible Employee(s) is not advisable or
practicable for any reason.

 



 5 

 

 

(c)                 Limitations. Notwithstanding any provisions of the Plan to
the contrary, no Eligible Employee will be granted a right to purchase Shares
under a Section 423 Offering (i) to the extent that, immediately after the
grant, such Eligible Employee (or any other person whose stock would be
attributed to such Eligible Employee pursuant to Section 424(d) of the Code)
would own capital stock of the Company and/or hold outstanding rights to
purchase capital stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of the capital stock of the
Company or of any Parent or Subsidiary of the Company, or (ii) to the extent
that his or her rights to purchase capital stock under all employee stock
purchase plans of the Company and its Parent and Subsidiaries accrues at a rate
that exceeds Twenty-Five Thousand Dollars (US$25,000) worth of such stock
(determined at the fair market value of the shares of such stock at the time
such right is granted) for each calendar year in which such purchase right is
outstanding. The Committee, in its discretion, from time to time may, prior to
an Enrollment Period for all purchase rights to be granted in an Offering,
determine (on a uniform and nondiscriminatory basis for Section 423 Offerings)
that the definition of Eligible Employee will or will not include an individual
if he or she: (i) has not completed at least two (2) years of service since his
or her last hire date (or such lesser period of time as may be determined by the
Committee in its discretion), (ii) customarily works not more than twenty (20)
hours per week (or such lesser period of time as may be determined by the
Committee in its discretion), (iii) customarily works not more than five (5)
months per calendar year (or such lesser period of time as may be determined by
the Committee in its discretion), (iv) is a highly compensated employee within
the meaning of Section 414(q) of the Code, or (v) is a highly compensated
employee within the meaning of Section 414(q) of the Code with compensation
above a certain level or who is an officer or subject to the disclosure
requirements of Section 16(a) of the Exchange Act, provided the exclusion is
applied with respect to each Section 423 Offering in an identical manner to all
highly compensated individuals of the Designated Company whose employees are
participating in that Offering.

 

6.       Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day of the
relevant Offering Period and terminating on the last Trading Day of the relevant
Offering Period. Unless and until the Committee determines otherwise in its
discretion, each Offering Period will consist of one (1) six (6)-month Purchase
Period, which will run simultaneously with the Offering Period. Unless otherwise
provided by the Committee, Offering Periods will run from November 15 (or the
first Trading Day thereafter) through June 14 (or the first Trading Day prior to
such date) and from June 15 (or the first Trading Day thereafter) through
November 14 (or the first Trading Day prior to such date). The Committee has
authority to establish additional or alternative sequential or overlapping
Offering Periods, a different number of Purchase Periods within an Offering
Period, a different duration for one or more Offering Periods or Purchase
Periods or different commencement or ending dates for such Offering Periods with
respect to future offerings without stockholder approval if such change is
announced prior to the scheduled beginning of the first Offering Period to be
affected thereafter, provided, however, that no Offering Period may have a
duration exceeding twenty-seven (27) months. To the extent that the Committee
establishes overlapping Offering Periods with more than one Purchase Period in
each Offering Period, the Committee will have the discretion to structure an
Offering Period so that if the Fair Market Value of the Common Stock on any
Purchase Date within an Offering Period is less than the Fair Market Value of
the Common Stock on the first Trading Day of that Offering Period, then (i) that
Offering Period will terminate immediately following such Purchase Date, and
(ii) the Participants in such terminated Offering Period will be automatically
enrolled in a new Offering Period beginning on the first Trading Day of the
subsequent new Purchase Period.

 

7.       Election to Participate and Payroll Deductions. An Eligible Employee
may elect to participate in an Offering Period under the Plan during any
Enrollment Period. Any such election will be made by completing the online
enrollment process through the Company’s designated Plan broker or by completing
and submitting an enrollment form to the Administrator during such Enrollment
Period, authorizing Contributions in whole percentages from 1% to 10% of the
Eligible Employee’s Eligible Pay for the Purchase Period within the Offering
Period to which the deduction applies. A Participant may elect to increase or
decrease the rate of such Contributions during any subsequent Enrollment Period
by submitting the appropriate form online through the Company’s designated Plan
broker or to the Administrator, provided that no change in Contributions will be
permitted to the extent that such change would result in total Contributions
exceeding 10% of the Eligible Employee’s Eligible Pay, or such other maximum
amount as may be determined by the Administrator. During a Purchase Period, a
Participant may reduce his or her rate of Contributions, including to 0%, to
become effective as soon as possible after completing an amended enrollment form
(either through the Company’s online Plan enrollment process or by submitting
the appropriate form to the Administrator). The Participant may not, however,
effect more than one such reduction per Purchase Period. Except for one
reduction in the rate of Contributions per Purchase Period, a Participant may
not initiate, increase or decrease Contributions as of any date within an
Offering Period, unless otherwise determined by the Administrator. If a
Participant reduces his or her rate of Contributions to 0% during an Offering
Period and does not increase such rate of Contributions above 0% prior to the
commencement of the next subsequent Offering Period under the Plan, such action
will be treated as the Participant’s withdrawal from the Plan in accordance with
Section 14 hereof. The Administrator has the authority to change the foregoing
rules set forth in this Section 7 regarding participation in the Plan.

 



 6 

 

 

8.       Contributions. The Company will establish an account in the form of a
bookkeeping entry for each Participant for the purpose of tracking Contributions
made by each Participant during the Offering Period, and will credit all
Contributions made by each Participant to such account. The Company will not be
obligated to segregate the Contributions from the general funds of the Company
or any Designated Company nor will any interest be paid on such Contributions,
unless otherwise determined by the Administrator or required by Applicable Law.
All Contributions received by the Company for Shares sold by the Company on any
Purchase Date pursuant to this Plan may be used for any corporate purpose.

 

9.       Limitation on Number of Shares That an Employee May Purchase. Subject
to the limitations set forth in Section 5(c), each Participant will have the
right to purchase as many whole Shares as may be purchased with the
Contributions credited to his or her account as of the last day of the Offering
Period (or such other date as the Committee may determine) at the Purchase Price
applicable to such Offering Period; provided, however, that a Participant may
not purchase in excess of 10,000 Shares under the Plan per Offering Period or
such other maximum number of Shares as may be established for an Offering Period
by the Committee (in each case subject to adjustment pursuant to Section 16
hereof). Any amount remaining in a Participant’s account that was not applied to
the purchase of Shares on a Purchase Date because it was not sufficient to
purchase a whole Share will be carried forward for the purchase of Shares on the
next following Purchase Date. However, any amounts not applied to the purchase
of Shares during an Offering Period for any reason other than as described in
the foregoing sentence shall be promptly refunded following such Purchase Date
and will not be carried forward to any subsequent Offering Period.

 

10.       Taxes. At the time a Participant’s purchase right is exercised, in
whole or in part, or at the time a Participant disposes of some or all of the
Shares acquired under the Plan, the Participant will make adequate provision for
any Tax-Related Items. In their sole discretion, and except as otherwise
determined by the Committee, the Company or the Designated Company that employs
the Participant may satisfy their obligations to withhold Tax-Related Items by
(a) withholding from the Participant’s wages or other compensation, (b)
withholding a sufficient whole number of Shares otherwise issuable following
purchase having an aggregate Fair Market Value sufficient to pay the Tax-Related
Items required to be withheld with respect to the Shares, or (c) withholding
from proceeds from the sale of Shares issued upon purchase, either through a
voluntary sale or a mandatory sale arranged by the Company.

 

11.       Brokerage Accounts or Plan Share Accounts. By enrolling in the Plan,
each Participant will be deemed to have authorized the establishment of a
brokerage account on his or her behalf at a securities brokerage firm selected
by the Administrator. Alternatively, the Administrator may provide for Plan
share accounts for each Participant to be established by the Company or by an
outside entity selected by the Administrator which is not a brokerage firm.
Shares purchased by a Participant pursuant to the Plan will be held in the
Participant’s brokerage or Plan share account. The Company may require that
Shares be retained in such brokerage or Plan share account for a designated
period of time, and/or may establish procedures to permit tracking of
dispositions of Shares.

 

12.       Rights as a Stockholder. A Participant will have no rights as a
stockholder with respect to Shares subject to any rights granted under this Plan
or any Shares deliverable under this Plan unless and until recorded in the books
of the brokerage firm selected by the Administrator or, as applicable, the
Company, its transfer agent, stock plan administrator or such other outside
entity which is not a brokerage firm.

 

13.       Rights Not Transferable. Rights granted under this Plan are not
transferable by a Participant other than by will or the laws of descent and
distribution, and are exercisable during a Participant’s lifetime only by the
Participant.

 

14.       Withdrawals. A Participant may withdraw from an Offering Period by
submitting the appropriate form online through the Company’s designated Plan
broker or to the Administrator. A notice of withdrawal must be received no later
than the last day of the month immediately preceding the month of the Purchase
Date or by such other deadline as may be prescribed by the Administrator. Upon
receipt of such notice, automatic deductions of Contributions on behalf of the
Participant will be discontinued commencing with the payroll period immediately
following the effective date of the notice of withdrawal, and such Participant
will not be eligible to participate in the Plan until the next Enrollment
Period. Unless otherwise determined by the Administrator, amounts credited to
the contribution account of any Participant who withdraws prior to the date set
forth in this Section 14 will be refunded, without interest, as soon as
practicable.

 



 7 

 

 

15.       Termination of Employment.

 

(a)                 General. Upon a Participant ceasing to be an Eligible
Employee for any reason prior to a Purchase Date, Contributions for such
Participant will be discontinued and any amounts then credited to the
Participant’s contribution account will be refunded, without interest, as soon
as practicable, except as otherwise determined by the Administrator.

 

(b)                Leave of Absence. Subject to the discretion of the
Administrator, if a Participant is granted a paid leave of absence, payroll
deductions on behalf of the Participant will continue and any amounts credited
to the Participant’s contribution account may be used to purchase Shares as
provided under the Plan. If a Participant is granted an unpaid leave of absence,
payroll deductions on behalf of the Participant will be discontinued and no
other Contributions will be permitted (unless otherwise determined by the
Administrator or required by Applicable Law), but any amounts then credited to
the Participant’s contribution account may be used to purchase Shares on the
next applicable Purchase Date. Where the period of leave exceeds three (3)
months and the Participant’s right to reemployment is not guaranteed by statute
or by contract, the employment relationship will be deemed to have terminated
three (3) months and one (1) day following the commencement of such leave.

 

(c)                 Transfer of Employment. Unless otherwise determined by the
Administrator, a Participant whose employment transfers or whose employment
terminates with an immediate rehire (with no break in service) by or between the
Company or a Designated Company will not be treated as having terminated
employment for purposes of participating in the Plan or an Offering; however, if
a Participant transfers from a Section 423 Offering to a Non-423 Offering, the
exercise of the Participant’s purchase right will be qualified under the Section
423 Offering only to the extent that such exercise complies with Section 423 of
the Code. If a Participant transfers from a Non-423 Offering to a Section 423
Offering, the exercise of the Participant’s purchase right will remain
non-qualified under the Non-423 Offering.

 

16.       Adjustment Provisions.

 

(a)                 Changes in Capitalization. In the event of any change
affecting the number, class, value, or terms of the shares of Common Stock
resulting from a recapitalization, stock split, reverse stock split, stock
dividend, spinoff, split up, combination, reclassification or exchange of
Shares, merger, consolidation, rights offering, separation, reorganization or
liquidation or any other change in the corporate structure or Shares, including
any extraordinary dividend or extraordinary distribution (but excluding any
regular cash dividend), then the Committee, in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, will, in such manner as it may deem equitable, adjust the number
and class of Common Stock that may be delivered under the Plan (including the
numerical limits of Sections 3 and 9), the Purchase Price per Share and the
number of shares of Common Stock covered by each right under the Plan that has
not yet been exercised. For the avoidance of doubt, the Committee may not
delegate its authority to make adjustments pursuant to this Section. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, will affect,
and no adjustment by reason thereof will be made with respect to, the number or
price of Shares subject to a purchase right.

 

(b)                Change in Control. In the event of a Change in Control, each
outstanding right to purchase Shares will be equitably adjusted and assumed or
an equivalent right to purchase Shares substituted by the successor corporation
or a parent or subsidiary of the successor corporation. In the event that the
successor corporation in a Change in Control refuses to assume or substitute for
the purchase right or the successor corporation is not a publicly traded
corporation, the Offering Period then in progress will be shortened by setting a
New Purchase Date and will end on the New Purchase Date. The New Purchase Date
will be before the date of the Company’s proposed Change in Control. The
Committee will notify each Participant in writing, at least ten (10) Trading
Days prior to the New Purchase Date, that the Purchase Date for the
Participant’s purchase right has been changed to the New Purchase Date and that
Shares will be purchased automatically for the Participant on the New Purchase
Date, unless prior to such date the Participant has withdrawn from the Offering
Period, as provided in Section 14 hereof.

 



 8 

 

 

17.       Amendments and Termination of the Plan. The Board or the Committee may
amend the Plan at any time, provided that, if stockholder approval is required
pursuant to Applicable Law, then no such amendment will be effective unless
approved by the Company’s stockholders within such time period as may be
required. The Board may suspend the Plan or discontinue the Plan at any time,
including shortening an Offering Period in connection with a spin-off or other
similar corporate event. Upon termination of the Plan, all Contributions will
cease and all amounts then credited to a Participant’s account will be equitably
applied to the purchase of whole Shares then available for sale, and any
remaining amounts will be promptly refunded, without interest, to Participants.
For the avoidance of doubt, the Board or Committee, as applicable herein, may
not delegate its authority to make amendments to or suspend the operations of
the Plan pursuant to this Section.

 

18.       Stockholder Approval; Effective Date. The Plan will be subject to
approval by the stockholders of the Company within twelve (12) months after the
date the Plan is adopted by the Board. Such stockholder approval will be
obtained in the manner and to the degree required under Applicable Laws. The
Plan will become effective on the Effective Date, subject to approval of the
stockholders of the Company as contemplated in the foregoing sentence. For the
avoidance of doubt, the Board may not delegate its authority to approve the Plan
pursuant to this Section.

 

19.       Conditions Upon Issuance of Shares. Notwithstanding any other
provision of the Plan, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Shares,
the Company will not be required to deliver any Shares issuable upon exercise of
a right under the Plan prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of any
governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Committee will, in its absolute
discretion, deem necessary or advisable. The Company is under no obligation to
register or qualify the Shares with any state or foreign securities commission,
or to seek approval or clearance from any governmental authority for the
issuance or sale of the Shares. If, pursuant to this Section 19, the Committee
determines that the Shares will not be issued to any Participant, any
Contributions credited to such Participant’s account will be promptly refunded,
without interest, to the Participant, without any liability to the Company or
any of its Subsidiaries or Affiliates (or any Parent, if applicable).

 

20.       Code Section 409A; Tax Qualification.

 

(a)       Code Section 409A. Rights to purchase Shares granted under a Section
423 Offering are exempt from the application of Section 409A of the Code and
rights to purchase Shares granted under a Non-423 Offering are intended to be
exempt from Section 409A of the Code pursuant to the “short-term deferral”
exemption contained therein. In furtherance of the foregoing and notwithstanding
any provision in the Plan to the contrary, if the Committee determines that a
right granted under the Plan may be subject to Section 409A of the Code or that
any provision in the Plan would cause a right under the Plan to be subject to
Section 409A of the Code, the Committee may amend the terms of the Plan and/or
of an outstanding right granted under the Plan, or take such other action the
Committee determines is necessary or appropriate, in each case, without the
Participant’s consent, to exempt any outstanding right or future right that may
be granted under the Plan from or to allow any such rights to comply with
Section 409A of the Code, but only to the extent any such amendments or action
by the Committee would not violate Section 409A of the Code. Notwithstanding the
foregoing, the Company will have no liability to a Participant or any other
party if the right to purchase Shares under the Plan that is intended to be
exempt from or compliant with Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee with respect thereto. The
Company makes no representation that the right to purchase Shares under the Plan
is compliant with Section 409A of the Code.

 

(b)       Tax Qualification. Although the Company may endeavor to (i) qualify a
right to purchase Shares for favorable tax treatment under the laws of the
United States or jurisdictions outside of the United States or (ii) avoid
adverse tax treatment (e.g., under Section 409A of the Code), the Company makes
no representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, notwithstanding anything to the
contrary in this Plan, including Section 20(a) hereof. The Company will be
unconstrained in its corporate activities without regard to the potential
negative tax impact on Participants under the Plan.

 



 9 

 

 

21.       No Employment Rights. Participation in the Plan will not be construed
as giving any Participant the right to be retained as an employee of the
Company, its Subsidiary, or one of its Affiliates or Parent, as applicable.
Furthermore, the Company, a Subsidiary, or an Affiliate (or Parent, if
applicable) may dismiss any Participant from employment at any time, free from
any liability or any claim under the Plan.

 

22.       Governing Law; Choice of Forum. Except to the extent that provisions
of this Plan are governed by applicable provisions of the Code or any other
substantive provision of United States federal law, this Plan will be governed
by and construed in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws principles thereof. The Company and each
Participant, as a condition to such Participant’s participation in the Plan,
hereby irrevocably submit to the exclusive jurisdiction of any state or U.S.
federal court located in Alameda County, California over any suit, action or
proceeding arising out of or relating to or concerning the Plan. The Company and
each Participant, as a condition to such Participant’s participation in the
Plan, acknowledge that the forum designated by this Section 22 has a reasonable
relation to the Plan and to the relationship between such Participant and the
Company. Notwithstanding the foregoing, nothing in the Plan will preclude the
Company from bringing any action or proceeding in any other court for the
purpose of enforcing the provisions of this Section 22. The agreement by the
Company and each Participant as to forum is independent of the law that may be
applied in the action, and the Company and each Participant, as a condition to
such Participant’s participation in the Plan, (i) agree to such forum even if
the forum may under applicable law choose to apply non-forum law, (ii) hereby
waive, to the fullest extent permitted by applicable law, any objection which
the Company or such Participant now or hereafter may have to personal
jurisdiction or to the laying of venue of any such suit, action or proceeding in
any court referred to in this Section 22, (iii) undertake not to commence any
action arising out of or relating to or concerning the Plan in any forum other
than the forum described in this Section 22 and (iv) agree that, to the fullest
extent permitted by applicable law, a final and non-appealable judgment in any
such suit, action or proceeding in any such court will be conclusive and binding
upon the Company and each Participant.

 

23.       Waiver of Jury Trial. Each Participant waives any right it may have to
trial by jury in respect of any litigation based on, arising out of, under or in
connection with the Plan.

 

24.       Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings will not be
deemed in any way material or relevant to the construction or interpretation of
the Plan.

 

25.       Expenses. Unless otherwise set forth in the Plan or determined by the
Administrator, all expenses of administering the Plan, including expenses
incurred in connection with the purchase of Shares for sale to Participants,
will be borne by the Company and its Subsidiaries or Affiliates (or any Parent,
if applicable).

 

* * * *

 



 10 

 